DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., US 2014/0028597 A1 (hereinafter “Cho”) in view of Magi et al., US 2017/0185170 A1 (hereinafter “Magi”) further in view of Kwak et al., US 2014/0098028 A1 (hereinafter “Kwak”).
Regarding Claim 1, Cho discloses a display device (see at least FIGS. 2 and 3 illustrating flexible apparatus 100 comprising a display 150 described at least at [0071]-[0073]) comprising:
a display panel that is flexible (see at least FIGS. 2-3 describing the flexible apparatus 100 having a display 150, further illustrating flexibility of the display 150 at least at FIGS. 5-10 and describing bending the display at least at [0099]-[0102], [0105]);
a detector that is provided at an end edge of the display panel (see at least FIGS. 4-6 illustrating bend sensors 21-1 through 21-5 and 22-1 through 22-5 described at [0098]-[0102] located throughout the display but also near the ends and edges, and FIGS. 23-26 illustrating strain gauges 80 and 81 described at least at [0174]-[0177] located on the edge and ends of the display as described and displayed therein), and detects at least one operation (see at least [0098]-[0102] and FIGS. 4-6 illustrating and describing a bending operation; further illustrating and describing bending operation with FIGS. 23-26 and [0098]-[0102]); and
a controller that causes the display panel to display an image (see at least FIG. 2 illustrating controller 120 and graphics processor 130 which cause the display to display an image as disclosed at least at [0066]-[0071] further at least at [0178]-[0181]) causing the display to perform an action on a basis of a detection result obtained by the detector (see at least FIGS. 15-16, describing angle sensing at the controller 120, which uses the bend sensors 61 which are similar to bend sensor 21 and 41 of FIGS. 4-6 as described at least at [0155]-[0157]).
However, Cho does not explicitly disclose detecting the detector is on a flexible substrate in a frame region of the display panel, and does not disclose a pushing operation for the display panel and causes the display panel to perform any one of muting, displaying a program guide, scaling up the image, scaling down the image, or displaying two screens,
In the same field of endeavor, Magi discloses detecting a pushing operation for the display panel (see at least [0054] describing squeezing gesture as an input, and further at least at FIGS. 15, 18,  and [0040], [0052]-[0054]),  and causes the display panel to perform any one of muting (see below, condition satisfied), displaying a program guide (see below, conditioned satisfied), scaling up the image, scaling down the image (see at least [0040] describing zooming in and out functions with respect to how to interpret the squeezing gesture and further at least at FIGS. 15, 18 and[0052]-[0054] describing interpretation of squeezing gesture as zooming therein and [0071]), or displaying two screens (see above, other condition satisfied).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible display device of Cho to incorporate the push/squeeze operation as disclosed by Magi because the references are within the same field of endeavor, namely, gestures that can be interpreted as inputs on flexible displays. The motivation to combine these references would have been to improve and expand upon the range of gestures and commands available for a flexible mobile device through intuitive gestures and interactions (see Magi at least at [0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Cho in view of Magi does not explicitly disclose the detector is on a flexible substrate in a frame region of the display panel.
In the same field of endeavor, Kwak discloses detectors on a flexible substrate in a frame region of the display panel (see at least FIGS.  9 and 10 and further describing strain gauges placed in a frame region of the display within a bezel area having a flexible substrate such as a silicone rubber at [0134]-[0139]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible display and input device of Cho in view of Magi to incorporate the placement of strain gauges on a bezel area of a display as disclosed by Kwak because the references are within the same field of endeavor, namely, flexible display devices with bending and stretching inputs thereof. The motivation to combine these references would have been to improve convenience to enable user input and intuitive placement of sensors accordingly (see Kwak at least at [0029] and [0134]-[0137]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 2, Cho in view of Magi further in view of Kwak discloses the display device according to claim 1 (see above), wherein the controller causes the display panel to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see Cho at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of an operation method detected by the detector (see Cho at least FIGS. 15-16 describing detection by the detector at least at as described at least at [0091]-[0095] and further describing method of detecting actual angle of bending and controller 120 at [0150]-[0157]).

 Regarding Claim 4, it is similar in scope to claim 1 above, the only difference being claim 4 is directed to a mobile terminal (see at least Cho at [0267] describing implementation into various devices including mobile devices) and a controller (see Cho at least Fig. 2 and 120 described at [0064]-[0067]) that causes an external device (Cho FIG. 39, 200) to display an image and to perform the operation command (see Cho at least FIG. 39 and [0250] describing the mobile device 100 being an external remote control to the display 200, further describing the channel changing and volume control at [0150]-[0157]) Therefore, claim 4 is similarly analyzed and rejected as claim 1. 

Regarding Claim 6, Cho in view of Magi further in view of Kwak discloses the mobile terminal according to claim 4 (see above), wherein the controller causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see Cho at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157], further describing operation on external display device as remote at FIG. 39 and [0250]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of an operation method detected by the detector (see Cho at least FIGS. 15-16 describing detection by the detector at least at as described at least at [0091]-[0095] and further describing method of detecting actual angle of bending and controller 120 at [0150]-[0157] in view of operation as a remote as disclosed in FIG. 39 and [0250]).

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Magi further in view of Kwak as applied to claims 2, 4 and 6 above, in view of Lee et al., US 2013/0265221 A1 (hereinafter “Lee”).
Regarding Claim 3, Cho in view of Magi further in view of Kwak discloses the display device according to claim 2  (see above), further comprising a storage section in which an operation for the display panel is associated with an operation command corresponding to the operation (see Cho at least FIGS. 2 and 39 describing operation of the storage 140 at [0250] capable of storing the interaction guide allowing the flexible apparatus 100 to function as a remote control device with various commands for operation of the display 150), wherein the controller reads the operation command corresponding to the operation method detected by detector, and causes the display panel to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see Cho at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command (see Cho at least FIGS. 2 describing the controller reading the operation from the storage 140 as described at least at [0064]-[0067]).
However, Cho in view of Magi further in view of Kwak does not explicitly disclose storage section that stores a table and the command is read from the table in the storage section. 
In the same field of endeavor, Lee discloses storage section that stores a table (see at least FIG. 15 with storage 140 and further describing tables that are prestored at least at [0239]-[0246]) and the command is read from the table in the storage section (see at least FIGS 18-21 illustrating commands as read from these tables that are stored in the storage as described at [0239]-0246]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Magi further in view of Kwak to incorporate the table storage as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve adaptation of the flexible device to meet the users’ needs for new and versatile functions intuitively (see Lee at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 5, Cho in view of Magi further in view of Kwak discloses the mobile terminal according to claim 4 (see above). 
However, Cho in view of Magi further in view of Kwak does not explicitly disclose wherein the controller also causes the display panel to perform an operation that the external device is caused to perform.
In the same field of endeavor, Lee discloses wherein the controller also causes the display panel to perform an operation that the external device is caused to perform (see, for example, FIG. 18 illustrating the flexible touch panel 100 being formed from 111 to 11 with the display 200 responding accordingly, as described at least at [0339]-[0339] describing the operation therein, further see at least FIG. 19 for an additional example therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Magi further in view of Kwak to incorporate the causing of the displays of both devices to perform similar operations as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve user interfacing with the device (see Lee at least at [0249]-[0253]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 7, Cho in view of Magi further in view of Kwak discloses the mobile terminal according to claim 6 (see above).
However, Cho in view of Magi further in view of Kwak does not explicitly disclose the terminal further comprising a storage section that stores a table in which an operation for the display panel is associated with an operation command corresponding to the operation, wherein the controller reads the operation command corresponding to the operation method detected by detector from the table in the storage section, and causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume, muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command.
In the same field of endeavor, Lee discloses the mobile terminal further comprising a storage section that stores a table in which an operation for the display panel is associated with an operation command corresponding to the operation (see at least FIG. 15 with storage 140 and further describing tables that are prestored at least at [0239]-[0246]), wherein the controller reads the operation command corresponding to the operation method detected by detector from the table in the storage section (see at least FIG. 15 with storage 140 and controller 130 and further describing tables that are prestored at least at [0239]-[0246] which are used by the controller to detect the operation command), and causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see at least [0139]- [0146] describing specific functions based on specific flexing, muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command (see at least [0312] describing reading out by the controller 130 from the storage 140).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Magi further in view of Kwak to incorporate the cause the displays to perform similar operations as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve adaptability of the device to perform new and intuitive interactive functions (see Lee at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Magi further in view of Kwak as applied to claims 1 and 4 above, further in view of Franklin et al., US 2013/083496 A1 (hereinafter “Franklin”).
Regarding Claim 8, Cho in view of Magi further in view of Kwak disclose the display device according to claim 1 (see above), 
However, Cho in view of Magi further in view of Kwak does not explicitly disclose wherein the pushing operation comprises pushing the end edge of the display panel toward the middle of the display panel. 
In the same field of endeavor, Franklin discloses wherein the pushing operation comprises pushing the end edge of the display panel toward the middle of the display panel (see Franklin at least FIG. 1 and [0058] the squeezing operation is a push operation toward the middle of the display).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible display device of Cho in view of Magi further in view of Kwak to incorporate the push/squeeze operation as disclosed by Franklin because the references are within the same field of endeavor, namely, inputs for flexible displays. The motivation to combine these references would have been to improve input on a display while limiting and reducing damage to the device (see Franklin at least at [0007]-[0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 9, Cho in view of Franklin further in view of Kwak disclose the display device according to claim 1 (see above). 
However, Cho in view of Magi further in view of Kwak does not explicitly disclose wherein the detection result obtained by the detector is indicative of a location corresponding to a portion of the detector that is pushed.
In the same field of endeavor, Franklin discloses wherein the detection result obtained by the detector is indicative of a location corresponding to a portion of the detector that is pushed (see at least Franklin at FIG. 1 and [0058] illustrating detection by the interface components 26 being activated as described therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible display device of Cho in view of Magi further in view of Kwak to incorporate the push/squeeze operation as disclosed by Franklin because the references are within the same field of endeavor, namely, inputs for flexible displays. The motivation to combine these references would have been to improve input on a display while limiting and reducing damage to the device (see Franklin at least at [0007]-[0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 10, it is similar in scope to claim 8 above; therefore, claim 10 is similarly analyzed and rejected as claim 8. 

Regarding claim 11, it is similar in scope to claim 9 above; therefore, claim 11 is similarly analyzed and rejected as claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623                                                                                                                                                                                         
		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623